NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted December 8, 2017*
                                Decided January 3, 2018

                                          Before

                     WILLIAM J. BAUER, Circuit Judge

                     FRANK H. EASTERBROOK, Circuit Judge

                     MICHAEL S. KANNE, Circuit Judge

No. 17-2581

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
       v.
                                                 No. 16 CV 6551
MACARIO VIEZCA,
    Defendant-Appellant.                         Robert W. Gettleman,
                                                 Judge.

                                        ORDER


       The judgment is affirmed for the reasons given in Hill v. United States, No. 16-
3239 (7th Cir. Dec. 13, 2017).



       * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2).